IN THE SUPREME COURT OF THE STATE OF NEVADA


                     BRIAN KERRY O'KEEFE,                                    No. 85190
                                      Appellant,
                                  vs.
                     THE STATE OF NEVADA,
                                                                              FILE
                                      Respondent.




                                          ORDER DISMISSING APPEAL

                                 This is a pro se appeal from a district court order denying a
                     "motion for relief from judgment or order pursuant to Rule 60 of the Nevada
                     Rules of Civil Procedure based on new and equitable rules of law filed
                     10/2/2015". Eighth Judicial District Court, Clark County; Jacqueline M.
                     Bluth, Judge.
                                 Because no statute or court rule provides for an appeal frorn
                     this order in a criminal matter, we lack jurisdiction. Castillo v. State, 106
                     Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                                 ORDER this appeal DISMISSED.




                                                      4
                                               1/414- ,61-)
                                             Silver




                     Cadish
                                                                       Piek.
                                                                Pickering




SUPREME COURT
                OF
          NEVADA


( II   I q-.1

                                                                              Z      zq-
                cc:   Hon. Jacqueline M. Bluth, District Judge
                      Brian Kerry O'Keefe
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


al, UP-17A
                                                   2